


Exhibit 10.21




Berkadia Loan No. 01-0085684 & 01-0086644
AGREEMENT TO RELEASE LOAN GUARANTOR
AND REAFFIRMATION
(MEZZANINE)


THIS AGREEMENT TO RELEASE LOAN GUARANTOR AND REAFFIRMATION (MEZZANINE) (this
“Agreement”) is entered into this 2nd day of December, 2015 (the “Effective
Date”), by and among ARC HOSPITALITY PORTFOLIO I MEZZ, LP, a Delaware limited
partnership, having an office at c/o American Realty Capital, 405 Park Avenue,
New York, New York 10022 (“Borrower”), AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, and AMERICAN REALTY
CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation, each having an office
at c/o American Realty Capital, 405 Park Avenue, New York, New York 10022 (each
a “Remaining Guarantor”, and collectively, “Remaining Guarantors”), WHITEHALL
STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership, and WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership, each having an office at c/o Goldman, Sachs &
Co., 200 West Street, New York, NY 10282 (each a “Release Guarantor”, and
collectively, “Release Guarantors”; and together with the Remaining Guarantors,
each a “Loan Guarantor”, and collectively, “Loan Guarantors”), in favor of U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-MZ
MEZZANINE TRUST, COMMERCIAL MEZZANINE PASS-THROUGH CERTIFICATES, having an
office at c/o Berkadia Commercial Mortgage LLC, 323 Norristown Road, Suite 300,
Ambler, Pennsylvania 19002 (together with its successors and/or assigns,
“Lender”).


RECITALS


A.    German American Capital Corporation, a Maryland corporation (“Original
Lender”), predecessor-in-interest to Lender, made a mezzanine loan to WNT MEZZ
I, LLC, a Delaware limited liability company (“Original Borrower”), in the
aggregate original principal amount of $111,000,000.00, which mezzanine loan is
evidenced by that certain (i) Mezzanine Promissory Note A-1, dated April 11,
2014 (together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “A-1 Note”), from Original Borrower in the original
principal amount of $66,600,000.00 (the “A-1 Loan”), and (ii) Mezzanine
Promissory Note A-2, dated April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the “A-2
Note” and together with the A-1 Note, the “Note”), from Original




--------------------------------------------------------------------------------




Borrower in the original principal amount of $44,400,000.00 (the “A-2 Loan” and
together with the A-1 Loan, the “Loan”). The Loan is further evidenced by that
certain Mezzanine Loan Agreement, dated as of April 11, 2014, as amended by that
certain First Amendment to Mezzanine Loan Agreement, dated as of June 18, 2014
(collectively, and together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “Loan Agreement”), by and between Original
Borrower and Original Lender, and secured by that certain Pledge and Security
Agreement (Mezzanine), dated as of February 27, 2015 (the “Pledge Agreement”),
from Borrower for the benefit of Lender.


B.    The Loan and the obligations thereunder were assumed by Borrower from
Original Borrower pursuant to that certain Assumption and Release Agreement
(Mezzanine), dated as of February 27, 2015 (the “Assumption Agreement”), by and
among Borrower, Original Borrower, Loan Guarantors, Lender and other parties.


C.    Concurrently with the execution and delivery of the Assumption Agreement,
Borrower and/or Loan Guarantors executed and delivered for the benefit of Lender
that certain (i) Guaranty of Recourse Obligations (Mezzanine), dated as of
February 27, 2015 (the “Guaranty”), and (ii) Environmental Indemnity Agreement
(Mezzanine), dated as of February 27, 2015 (the “Environmental Indemnity
Agreement”). The Note, the Loan Agreement, the Pledge, the Assumption Agreement,
the Guaranty Agreement and the Environmental Indemnity Agreement, together with
all other documents evidencing, securing or otherwise pertaining to the Loan,
and such other agreements and documents as Lender may reasonably require, are
hereinafter referred to collectively as the “Loan Documents”, and individually
as a “Loan Document”.


D.     Pursuant to Section 7.2(h) of the Loan Agreement and subject to the
conditions set forth therein, Borrower and Loan Guarantors have requested that
Lender consent to the replacement of Loan Guarantors with Remaining Guarantors
by releasing Release Guarantors from their respective obligations under the
Guaranty and Environmental Indemnity Agreement as more particularly set forth
herein.


E.    Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Loan Documents.


CONTRACTUAL PROVISIONS


NOW, THEREFORE, in consideration of the Recitals, which are incorporated herein,
as if set forth below in full, and the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.    Limited Release of Release Guarantors; Reaffirmation of Release
Guarantors.


(a)    Lender hereby forever releases each Release Guarantor from any further
liability under the Guaranty and the Environmental Indemnity Agreement arising
from any

        
2
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------




circumstance, condition, action or event first occurring after the Effective
Date to the extent the same is not caused by Release Guarantors; provided,
however, that Release Guarantors shall remain liable under the Guaranty and
Environmental Indemnity Agreement for any obligation thereunder arising from any
action or event occurring prior to the Effective Date. Lender hereby reserves
all rights it may have against Release Guarantors for any circumstance,
condition, action or event caused by Release Guarantors, in each case, arising
or occurring prior to the Effective Date.


(b)    The release of Release Guarantors provided for in Section 1(a) above
shall be deemed withdrawn and shall have no effect to the extent that any
representation or warranty by Release Guarantors made in connection with this
Agreement is false or misleading in any material respect when made. In all
cases, Release Guarantors shall bear the burden of proof on the issue of the
time at which an act or event first occurred or an obligation first arose, which
is the subject of claimed liability under any of the Loan Documents.


(c)    Notwithstanding anything to the contrary contained herein, and subject to
the release contained in Section 1(a) hereof, Release Guarantors do hereby
ratify and confirm their respective obligations under the Guaranty and
Environmental Indemnity Agreement to the extent arising or resulting from acts
or omissions of or events caused by Release Guarantors, in each case, arising or
occurring prior to the Effective Date.


2.    Ratification and Confirmation of Borrower and Remaining Guarantors.
Borrower and each Remaining Guarantor hereby ratifies and confirms its
respective obligations under the Loan Documents to which it is party.    


3.    No Event of Default.


(a)    Borrower represents and warrants to Berkadia and Lender as of the
Effective Date that there is no Event of Default or, to Borrower’s knowledge, an
event which with the passage of time or the giving of notice, or both, would
constitute an Event of Default under the Loan Documents to which Borrower is a
party.


(b)    Each Remaining Guarantor represents and warrants to Berkadia and Lender
as of the Effective Date that there is no Event of Default or, to Remaining
Guarantor’s knowledge, an event which with the passage of time or the giving of
notice, or both, would constitute an Event of Default under the Loan Documents
to which Remaining Guarantor is a party.
(c)    Each Release Guarantor represents and warrants to Berkadia and Lender as
of the Effective Date that there is no Event of Default under the Loan Documents
to which Release Guarantor is a party.


4.    Costs and Expenses. Concurrently with the execution and delivery of this
Agreement, Borrower and/or Loan Guarantors has paid, or cause to be paid, all
reasonable, outstanding out-of-pocket costs and expenses, if any, including,
without limitation, all reasonable attorneys’ fees, incurred by Lender and
Berkadia arising out of the preparation and execution of this Agreement.

        
3
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------




5.    Binding Effect. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, successors, permitted assigns and
representatives.
6.    Modifications. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by all parties hereto.
7.    Complete Agreement. This Agreement and the Loan Documents represent the
complete agreement among the parties with regard to the items set forth herein,
and there are no representations, covenants, warranties, agreements or
conditions, oral or written, between the parties not set forth in this Agreement
and the Loan Documents.
8.    Headings. Section, paragraph or other headings contained in this Agreement
are for reference purposes only and are not intended to affect in any way the
meaning or interpretation of this Agreement.
9.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when taken together shall be deemed an original
constituting one and the same document.
10.    Choice of Law. The validity and enforcement of this Agreement and the
other Loan Documents, to the extent they involve the creation, perfection,
assignment, modification and enforcement of liens and security interests against
property located in the state, commonwealth or district in which the Properties
are located, are intended to be governed by the laws of the state, commonwealth
or district in which the Properties are located. All other aspects of the
transaction contemplated by this Agreement and the indebtedness evidenced by the
Note, and the Loan Documents shall be governed by and construed in accordance
with the laws of the State of New York pursuant to Section 5-1401 of the New
York General Obligations Law.






[Signatures appear on next page.]



        
4
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




BORROWER:


ARC HOSPITALITY PORTFOLIO I MEZZ, LP, a Delaware limited partnership


By:     ARC Hospitality Portfolio I Mezz GP, LLC,
its general partner




By: /s/ Paul C. Hughes______________________
Name: Paul C. Hughes
Title: Authorized Signatory
    








[SIGNATURES CONTINUE ON NEXT PAGE]

        
5
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------




REMAINING GUARANTORS:


AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By:
American Realty Capital Hospitality Trust, Inc., a Maryland corporation, its
general partner





By: /s/ Paul C. Hughes______________________
Name: Paul C. Hughes
Title: Authorized Signatory


AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation




By: /s/ Paul C. Hughes______________________
Name: Paul C. Hughes
Title: Authorized Signatory






















[SIGNATURES CONTINUE ON NEXT PAGE]



        
6
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------




RELEASE GUARANTORS:


WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership


By:    WH Advisors, L.L.C. 2007,
a Delaware limited liability company
Its: General Partner


By: /s/ Thomas Ferguson
Name: Thomas Ferguson
Title: Vice President




WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership


By:    WH Parallel Advisors, L.L.C. 2007,
a Delaware limited liability company
Its: General Partner


By: /s/ Thomas Ferguson
Name: Thomas Ferguson
Title: Vice President












[SIGNATURES CONTINUE ON NEXT PAGE]

        
7
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------




LENDER:


U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-MZ MEZZANINE TRUST, COMMERCIAL MEZZANINE PASS-THROUGH CERTIFICATES


By:    KeyBank National Association


Its:     Master Servicer


By:    Berkadia Commercial Mortgage LLC, a Delaware limited liability company


Its:    Subservicer
            


By: /s/ Gary A. Routzahn        
Name: Gary A. Routzahn
Title:    Authorized Representative















        
8
Berkadia Loan No. 01-0085684 & 01-0086644